TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2020



                                     NO. 03-20-00155-CR


                                 Ryan M. Carranza, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the judgment adjudicating guilt rendered by the trial court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.